
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 4
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mrs. Emerson
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  the need to prevent the closure or consolidation of post
		  offices.
	
	
		Whereas the United States Postal Service has announced
			 that it may consider closing post offices that do not cover their costs;
		Whereas the Constitution of the United States grants
			 Congress the authority to establish Post Offices, recognizing
			 that mail services are essential to binding the citizenry of this Nation
			 together;
		Whereas Congress has stated, time and time again, that
			 post offices should not be closed or consolidated solely for operating at a
			 deficit, it being the intent of Congress that effective postal services be
			 ensured for all Americans, whether residing in urban, suburban, or rural
			 communities;
		Whereas many communities have only limited means of
			 communication, and rely on the post office to allow them to correspond with
			 persons elsewhere in the Nation or around the world; and
		Whereas the post office is an essential institution within
			 every community: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 the United States Postal Service—
			(1)should provide a
			 maximum degree of effective and regular postal services to all communities,
			 including rural areas and small towns where post offices may not be
			 self-sustaining; and
			(2)should take all
			 necessary steps to ensure that post offices are not closed or
			 consolidated.
			
